Per Curiam.

The contract provides, “ in the event of defendant being defeated that he will pay the disbursements incurred by plaintiff past and future ” and, further, that,' in the "event of success, defendant shall pay plaintiff one-third of the amount recovered by him not only in the pending suit, which was but for an installment, but one-third of the total amount recovered under the contract. The words “ defeated ” and “ success ” as used in the contract must be held to mean success or defeat in the action, as the action was the subject-matter of the contract. Defendant, it is admitted, succeeded in the action, and as disbursements were only to be paid by him, in the event of defeat the decision of the learned trial justice was erroneous.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.